Title: To James Madison from William Lee, 8 November 1816
From: Lee, William
To: Madison, James


        
          Sir,
          New York Novr. 8th 1816.
        
        By a confidential letter received yesterday from an obliging friend at Washington I learnt you had done me the honor to appoint me accountant to the War department and that the Commission had been directed to me at Philadelphia where I presume it still lies in the post office as it has never come to hand which I am a little surprised at as several letters directed to me in that City have been sent to me since my return to this place.
        
        This new mark of your favor has caused Sir at the same moment both pleasure and pain—pleasure from the proof it affords of the continuance of your confidence in me which I know not how to thank you for in a manner agreeable to you and at the same time do justice to the sentiments of gratitude your kindness inspires me with—pain from my finding it impossible to accept the appointment owing to the nature and extent of my concerns in this City. I had rather settle at Washington than any other town in the union but such was my situation on arriving here that it became necessary in order to save expence I should immediately determine on the spot for my residence as the sixty manufacturers I brought out with me fifteen of whom were at my charge would if unemployed soon destroy my resources. After visiting Philadelphia I concluded to form my establishment here. I have expended considerable sums in building up an oil cloth manufactury a specimen of which I take the liberty to inclose and I have erected another fabric at Manhatanville near this City composed of thirty stocking knit looms. Both branches are new in the United States and if they meet with proper encouragement will give employment to several hundreds of poor people and create for me an influence in society here which will be agreeable. Such is the present state of these fabricks that were I to leave them under the direction of others I should not only suffer myself but my failure in the enterprise would really be a public loss. In addition to these objects I am engaged in establishing a deaf & dumb school and I have formed a company composed of french emigrants for the purpose of making a settlement in the Western Country and as this project is in some forwardness my residence in a sea port is necessary in order to assist the persons we expect from France on their way to Proscripolis. Large subscriptions and a hundred subscribers have already been procured and Mr Perrieres the celebrated exlegislator experimental agriculturalist & naturalist has been dispatched to the Ohio & Mississipi in search of a tract of land in a climate which will produce among other things the Vine & olive. I am confident this interesting settlement will soon surpass that of Vèvay & Harmony. We shall draw over from France in the course of a year or two six or eight hundred protestants. I am doing all this Sir by the dint of hard work. I never expect to be rich, I must therefore content myself with being useful. Were I to fix myself at Washington in the office in question I should do but little for myself and family and less for my country. From my long habits of business I have acquired a facility and turn for almost all occupations except that of exclusively pouring over accounts—there I find no variety nothing that can occupy the mind agreeably. It is of all others the most irksome task. It was once my fort and my experience therein carried me through great embarrassments but at the Same time gave me such a surfeit, that I dread to encounter the like. I never can forget Sir the great obligations I am under to you and that you should have thought me worthy this new mark

of your esteem is to me one of the most flattering and agreeable circumstances that has ever occurred to me. That you should have named me Sir to the first vacancy because you thought I stood in need of it is so extremely kind that I know not how to give vent to my feelings on the subject. It is more than I had a right to expect if not more than I deserve for my feeble services. With the highest veneration I have the honor to be your obliged & devoted humble Servt.
        
          Wm. Lee
        
      